UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1720


CEDRICK EURON DRAPER,

                    Plaintiff - Appellant,

             v.

AVIS RENT A CAR SYSTEM, LLC, d/b/a Avis Rent A Car, LLC (Campbell
County Virginia),

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:18-cv-00188-HEH)


Submitted: October 16, 2018                                   Decided: October 24, 2018


Before AGEE and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cedrick Euron Draper, Appellant Pro Se. Justin Michael Sizemore, REED SMITH, LLP,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cedrick Euron Draper appeals the district court’s order dismissing his civil action

claiming fraud and breach of contract for failure to state a claim. On appeal, we confine

our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because

Draper’s informal brief does not challenge the basis for the district court’s disposition,

Draper has forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775

F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

Accordingly, we affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2